DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Fuse (USPN 2014/0090015) discloses a method including receiving, from a first computing device, over a computer network, identification data that indicates one or more electronic accounts associated with one or more users (registered friend), in an online network, related to a first electronic account associated with a first user, the identification data including a classification of each of the one or more electronic accounts related to the first electronic account as a trusted contact for the first electronic account (0005, 0039), storing the identification data in association with the first electronic account (0005, 0026, 0031), after storing the identification data, receiving a first request from a second computing device to recover the first electronic account (0005), in response to receiving the first request (recovery request), causing an item to be displayed by the second computing device based at least in part on the identification data (facial image, 0005), receiving, from the second computing device, a name of the item (0005), after determining that the name corresponds to a particular electronic account of the one or more electronic accounts that is associated with a particular user of the one or more users (friend account), the particular electronic account different from the first electronic account and the particular user different from the first user (friend .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434